 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ROBERT WADE MORSE,                                      Case No.: 3:16-cv-00680-MMD-WGC

 4           Plaintiff,                                                    Order

 5 v.                                                                 Re: ECF No. 35

 6 ROMEO ARANAS, et al.,

 7           Defendants.

 8
            Before the court is Defendants' motion for leave to file medical records under seal.
 9
     (ECF No. 35.)
10
            In this motion, Defendants seek to file under seal exhibits containing Plaintiff's medical
11
     records in connection with a motion for summary judgment.
12
            "Historically, courts have recognized a general right to inspect and copy public records and
13
     documents, including judicial records and documents." Kamakana v. City and County of Honolulu,
14
     447 F.3d 1172, 1178 (9th Cir. 2006) (internal quotation marks and citation omitted). "'Throughout
15
     our history, the open courtroom has been a fundamental feature of the American judicial system.
16
     Basic principles have emerged to guide judicial discretion respecting public access to judicial
17
     proceedings. These principles apply as well to the determination of whether to permit access to
18
     information contained in court documents because court records often provide important,
19
     sometimes the only, bases or explanations for a court's decision.'" Oliner v. Kontrabecki, 745 F.3d
20
     1024, 1025 (9th Cir. 2014) (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165,
21
     1177 (6th Cir. 1983)).
22
            Documents that have been traditionally kept secret, including grand jury transcripts and
23
     warrant materials in a pre-indictment investigation, come within an exception to the general right
 1 of public access. See Kamakana, 447 F.3d at 1178. Otherwise, "a strong presumption in favor of

 2 access is the starting point." Id. (internal quotation marks and citation omitted). "The presumption

 3 of access is 'based on the need for federal courts, although independent—indeed, particularly

 4 because they are independent—to have a measure of accountability and for the public to have

 5 confidence in the administration of justice.'" Center for Auto Safety v. Chrysler Group, LLC, 809

 6 F.3d 1092, 1096 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (Oct. 3, 2016) (quoting United States

 7 v. Amodeo (Amodeo II), 71 F.3d 1044, 1048 (2nd Cir. 1995); Valley Broad Co. v. U.S. Dist. Ct.,

 8 D. Nev., 798 F.2d 1289, 1294 (9th Cir. 1986)).

 9          There are two possible standards a party must address when it seeks to file a document

10 under seal: the compelling reasons standard or the good cause standard. Center for Auto Safety,

11 809 F.3d at 1096-97. Under the compelling reasons standard, "a court may seal records only when

12 it finds 'a compelling reason and articulate[s] the factual basis for its ruling, without relying on

13 hypothesis or conjecture.'" Id. (quoting Kamakana, 447 F.3d at 1179). The court must

14 "'conscientiously balance[ ] the competing interests of the public and the party who seeks to keep

15 certain judicial records secret.'" Id. "What constitutes a 'compelling reason' is 'best left to the sound

16 discretion of the trial court.'" Id. (quoting Nixon v. Warner Comm., Inc., 435 U.S. 589, 599 (1978)).

17 "Examples include when a court record might be used to 'gratify private spite or promote public

18 scandal,' to circulate 'libelous' statements, or 'as sources of business information that might harm

19 a litigant's competitive standing.'" Id.

20          The good cause standard, on the other hand, is the exception to public access that has been

21 typically applied to "sealed materials attached to a discovery motion unrelated to the merits of the

22 case." Id. (citation omitted). "The 'good cause language comes from Rule 26(c)(1), which governs

23 the issuance of protective orders in the discovery process: The court may, for good cause, issue an



                                                       2
 1 order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

 2 or expense.'" Id.

 3         The Ninth Circuit has clarified that the key in determining which standard to apply is

 4 whether the documents proposed for sealing accompany a motion that is "more than tangentially

 5 related to the merits of a case." Center for Auto Safety, 809 F.3d at 1101. If that is the case, the

 6 compelling reasons standard is applied. If not, the good cause standard is applied.

 7         Here, Defendants seek to file exhibits under seal in connection with their motion for

 8 summary judgment which is unquestionably "more than tangentially related to the merits of a

 9 case." Therefore, the compelling reasons standard applies.

10         This court, and others within the Ninth Circuit, have recognized that the need to protect

11 medical privacy qualifies as a "compelling reason" for sealing records. See, e.g., San Ramon

12 Regional Med. Ctr., Inc. v. Principal Life Ins. Co., 2011 WL89931, at *n.1 (N.D. Cal. Jan. 10,

13 2011); Abbey v. Hawaii Employers Mut. Ins. Co., 2010 WL4715793, at * 1-2 (D. HI. Nov. 15,

14 2010); G. v. Hawaii, 2010 WL 267483, at *1-2 (D.HI. June 25, 2010); Wilkins v. Ahern, 2010

15 WL3755654 (N.D. Cal. Sept. 24, 2010); Lombardi v. TriWest Healthcare Alliance Corp., 2009

16 WL 1212170, at * 1 (D.Ariz. May 4, 2009). This is because a person’s medical records contain

17 sensitive and private information about their health. While a plaintiff puts certain aspects of his

18 medical condition at issue when he files an action alleging deliberate indifference to a serious

19 medical need under the Eighth Amendment, that does not mean that the entirety of his medical

20 records filed in connection with a motion (which frequently contain records that pertain to

21 unrelated medical information) need be unnecessarily broadcast to the public. In other words, the

22 plaintiff’s interest in keeping his sensitive health information confidential outweighs the public’s

23 need for direct access to the medical records.



                                                    3
 1         Here, the referenced exhibits contain Plaintiff's sensitive health information, medical

 2 history and treatment records. Balancing the need for the public's access to information regarding

 3 Plaintiff's medical history, treatment, and condition against the need to maintain the confidentiality

 4 of Plaintiff's medical records weighs in favor of sealing these exhibits. Therefore, Defendants'

 5 motion (ECF No. 35) is GRANTED.

 6         IT IS SO ORDERED.

 7         DATED: June 3, 2019.

 8                                                            _________________________________
                                                              William G. Cobb
 9                                                            United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     4
